JUSTICE BOATRIGHT
delivered the Opinion of the Court.
1 1 In this interlocutory appeal, the People seek review of the trial court's order suppressing statements of the Defendant-Appel-lee, juvenile N.A.S. The trial court found that NAS. was in custody when he made the statements; that he did not waive his Miranda rights knowingly, voluntarily, or intelligently; and that the statements were involuntary. We hold that, in light of the totality of the circumstances, N.A.S. was not in custody when he made the statements and that he spoke voluntarily. Accordingly, we reverse the trial court's suppression order and remand for proceedings consistent with this opinion.
I. Facts and Procedural History
12 Several female students at N.AS's school complained to school officials that he had touched them inappropriately. Following these complaints, the school's principal took N.A.S. from the auditorium and escorted him to the assistant principal's office, where N.A.S's father and uncle were waiting. NAS. seated himself in a chair alongside the office's wall, roughly three feet from where his father was sitting. The assistant principal then informed N.A.S.-who was 13 years old at the time-of the allegations and of their gravity.
13 At this point, the school's resource officer,1 Officer Martinez, entered the office and closed the door behind him. While standing in the office in full uniform,2 Officer Martinez read NAS. his Mirando rights from a card, and both N.A.S. and his father indicated that they understood N.A.S.'s rights and were willing to speak with the officer without an attorney present.3 Officer *288Martinez then asked N.A.S. what happened, speaking calmly and never raising his voice. N.AS. stated that he did not remember any of the alleged incidents. Neither N.AS's uncle-a former corrections officer who was POST-certified 4-nor his father said anything during the interaction between N.A.S. and Officer Martinez,. The interview lasted approximately 5-10 minutes.
{4 The People subsequently charged N.AS. with three counts of unlawful sexual contact, one count of third-degree assault, and four counts of harassment. NAS. moved to suppress the statements he made to Officer Martinez After conducting a hearing, the trial court issued an oral order granting the motion to suppress, finding that N.AS. was subjected to a custodial interrogation; that he did not waive his Mirando rights knowingly, voluntarily, or intelligently; and that his statements were involuntary. The People filed this interlocutory appeal.5
II. Standard of Review
15 "A trial court's suppression order presents a mixed question of law and fact." People v. McIntyre, 2014 CO 89, ¶ 13, 325 P.3d 583. We defer to the trial court's findings of historical fact if they are supported by competent evidence, but we review the legal effect of those facts de novo. Id.
III - Analysis
T6 A defendant's statements are admissible at trial only if he makes those statements voluntarily. Id. at 115 (citing U.S. Const. amends. V, XIV; Colo. Const. art. II, § 25). Statements elicited pursuant to custodial interrogation are inadmissible unless the police provide Miranda warnings and the suspect waives his Miranda rights; such a waiver is only effective if it is knowing, voluntary, and intelligent. See Miranda v. Arizona, 384 U.S. 436, 444, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). But if the suspect is not in custody, Miranda does not apply. See id.; People v. J.D., 989 P.2d 762, 768 (Colo.1999) ("'Before a Mirando advisement is required, ... the person to whom the advisement is given must be in eustody....'" (quoting People v. Dracon, 884 P.2d 712, 716 (Colo.1994))). Thus, absent a finding of custody, a suspect's statements to the police are admissible "as long as they are voluntary." People in Interest of J.C., 844 P.2d 1185, 1189 (Colo.1998); see also McIntyre, ¶ ¶ 19-37 (performing a voluntariness analysis where the defendant was not in custody).
T7 Here, the trial court found that N.A.S. was in custody because he did not "feel like [he was] free to get up and leave the room." It further found that N.A.S. did not waive his Miranda rights knowingly, voluntarily, or intelligently. Then, although the trial judge stated that "I don't think there was any coercion," she nevertheless concluded that N.AS's - statements - were - involuntary. Therefore, in evaluating the propriety of the trial court's suppression order, we must initially determine whether N.A.S. was in custody when he spoke with Officer Martinez. To do so, we first examine the law surrounding custody and its application in the juvenile context. We then determine that, under the totality of the circumstances, N.A.S. was not in custody.6 Having made that determina*289tion, we next consider whether N.AS.'s statements were voluntary or were instead the product of police coercion. We conclude that Officer Martinez did not improperly coerce N.A.S. into making the statements but rather that N.A.S. spoke voluntarily.
A. The Law of Custody in the Juvenile Context
18 To determine if a suspect was in custody, we consider whether, " 'under the totality of the cireumstances, a reasonable person in the [suspect's] position would consider himself to be deprived of his freedom of action to the degree associated with a formal arrest?" People v. Begay, 2014 CO 41, ¶ 13, 325 P.3d 1026 (emphasis added in Begay) (quoting People v. Matheny, 46 P.3d 453, 468 (Colo.2002)). In performing this inquiry, we examine the following factors:
1. the time, place, and purpose of the encounter;
2. the persons present during the interrogation;
3. the words spoken by the officer to the defendant;
4. the officer's tone of voice and general demeanor;
5. the length and mood of the interrogation;
6. whether any limitation of movement or other form of restraint was placed on the defendant during the interrogation;
7. the officer's response to any questions asked by the defendant;
8. whether directions were given to the defendant during the interrogation; and
9. the defendant's verbal or nonverbal response to such directions.
Id. at 117 (formatting altered) (quoting Matheny, 46 P.3d at 465-66). These factors are non-exhaustive, but considering them in their totality typically allows courts to ascertain whether the suspect was in custody. See, e.g., id. at 1126-27 (applying these nine factors and concluding that the defendant was not in custody because "a reasonable person in [his] position would not have considered himself deprived of his freedom of action to the degree associated with a formal arrest").
 19 In juvenile cases, the same factors still apply, but with an added consideration. Recently, the U.S. Supreme Court declared that courts must consider a juvenile's age when determining custody, as age is "a reality that courts cannot simply ignore." J.D.B. v. North Carolina, - U.S. -, 131 S.Ct. 2394, 2406, 180 L.Ed.2d 310 (2011) ("[Slo long as the child's age was known to the officer at the time of police questioning, or would have been objectively apparent to a reasonable officer, its inclusion in the custody analysis is consistent with the objective nature of that test."). This announcement comports with our own jurisprudence. See, e.g., People in Interest of R.A., 937 P.2d 731, 737 (Colo.1997) ("Age is a factor to consider in determining if a juvenile is in custody...."). The juvenile's age, however, is not dispositive; rather, courts should weigh it alongside other relevant factors to ascertain whether the juvenile was in eusto-dy. J.D.B., 131 S.Ct. at 2406 ("This is not to say that a child's age will be a determinative, or even a significant, factor in every case."); J.C., 844 P.2d at 1190 ("We agree that the age of the person interrogated is a factor to be considered in a totality-of-the-ciream-stances situation; however, we do not find it to apply to the exclusion of all other factors in the weighing process.").
1 10 With this framework in mind, we now address whether N.A.S. was in custody.
B. N.A.S. Was Not in Custody
$11 As we have demonstrated, the issue here is whether a reasonable person in N.AS.'s position felt deprived of his freedom of action to the degree associated with a formal arrest. The trial court, however, applied the wrong legal standard, focusing instead on whether N.A.S. felt "free to leave":
I believe that while he may not have been arrested and there may not have been any threats made, that nevertheless, I don't think that under the cirenmstances [in *290which] he found himself that day that he felt that he was free to leave. The door is closed, there's a police officer there, there's the assistant principal, and there's the principal, all of whom have started this conversation by talking about how this matter is very serious. I don't think that any juvenile ... would feel like [he was] free to get up and leave the room. So, I will find that it was a custodial interrogation.
(Emphasis added.)
This analysis clashes with our clear directive regarding custody determinations. Indeed, we have explicitly stated that a "trial court errs by applying the 'free to leave' standard in evaluating whether a suspect is in custody under Miranda doctrine." Begay, ¶ 16; see also People v. Pittman, 2012 CO 55, ¶ 7, 284 P.3d 59 ("The standard for determining whether a person is in custody for Mi-ramda purposes is not, as the trial court in this case erroneously articulated, whether a reasonable person would have felt 'free to leave'...."). Again, the critical inquiry is whether a reasonable person in the suspect's position felt deprived of his freedom of action to the degree associated with a formal arrest. That inquiry remains the same in juvenile cases-the only difference is that the court must also consider the juvenile's age in answering the question.
113 Applying the proper standard, we conclude that N.A.S. was not in custody. To begin with, the interview took place on school grounds rather than at a law enforcement facility, and the principal, not Officer Martinez, summoned N.A.S. from the school auditorium.7 - Additionally, non-law enforcement personnel-including the principal, the assistant principal, and N.A.S.'s uncle-were allowed to remain in the office; the presence of extended family and members of the school's administration belies the formal overtones of a custodial environment.8 Furthermore, although Officer Martinez remained standing and was in uniform while questioning N.A.S., he spoke calmly and in a normal tone of voice, simply asking N.A.S. what he knew about the allegations. At no point did Officer Martinez issue any directions, nor did he touch N.A.S. or restrict his movements in any way; indeed, the trial court found that N.A.S. was not arrested. NAS. did not ask the officer any questions-he merely responded that he did not remember any incidents. Moreover, while Officer Martinez stated that the matter was serious, the discussion was very short, lasting approximately 5-10 minutes Thus, when viewed in its totality, the interview-which apparently consisted of a single question-cannot be deemed custodial interrogation.
{14 Finally, we do not perceive N.A.S.'s age of 13 to require a different conclusion. We recognize that N.AS. felt intimidated and seared and that such emotions are perhaps typical of a 18-year-old. But mere fear does not place a juvenile in custody. See J.C., 844 P.2d at 1190 ("It is clear that a person lacking age and experience, when confronted by a police officer, will sustain some sense of fear,. We have previously found, however, that, despite a juvenile's fear and ignorance as to her ability to cease the questioning and leave, custody had not been imposed."). Here, apart from the fact that Officer Martinez is a uniformed police officer, nothing surrounding the interview of N.A.S. conjures images of the deprivation of free*291dom associated with a formal arrest. Indeed, a finding of custody in this case would virtually compel a similar finding in any school situation where a police officer questions a student behind a closed door.9
[ 15 Accordingly, we hold that N.A.S. was not in custody when he made the statements to Officer Martinez. Having reached this conclusion, we now consider whether Officer Martinez nevertheless coerced N.A.S. into making the statements or whether N.A.S. instead spoke voluntarily.
C. N.A.S.'s Statements Were Voluntary
The trial court deemed N.A.S's statements to be involuntary. The trial court rooted this finding in its determination that N.A.S. had not properly waived his Miranda rights: "I don't really believe that he knowingly or intelligently or voluntarily waived his rights.... I don't think threats were made, I don't think there was any coercion, but I don't think it was a knowing or intelligent or involuntary [sic] waiver. So, I'll find that his statements are involuntary."
117 This analysis is faulty because it erroneously equates an invalid M+ randa waiver with an involuntary statement. Rather, the two issues are distinct: Statements obtained in violation of Miranda may be inadmissible, but they are not necessarily involuntary. That is, although the prosecution cannot use such statements in its casein-chief, the statements may nevertheless be admissible for impeachment purposes. See Harris v. New York, 401 U.S. 222, 226, 91 S.Ct. 643, 28 L.Ed.2d 1 (1971) ("The shield provided by Miranda cannot be perverted into a license to use perjury by way of a defense, free from the risk of confrontation with prior inconsistent utterances."); see also Fare v. Michael C., 442 U.S. 707, 717-18, 99 S.Ct. 2560, 61 L.Ed.2d 197 (1979) ("Any statements obtained during custodial interrogation conducted in violation of [Miranda] may not be admitted against the accused, at least during the State's case in chief." (emphasis added)). Thus, while courts should consider a police officer's failure to provide Miranda warnings (or a suspect's invalid waiver of his Miranda rights) in determining voluntariness, see McIntyre, ¶ 17, such a violation does not per se render a statement involuntary.
1 18 Furthermore, Miranda only applies to suspects who are in custody. J.C., 844 P.2d at 1188 ("It is undisputed that the Miranda safeguards are not triggered unless there is custodial interrogation."). Therefore, because we have already established that N.A.S. was not in custody, the validity of his waiver of his Miranda rights is not disposi-tive, as Officer Martinez was not required to provide Miranda warnings in the first place. Instead, we must analyze the admissibility of N.A.S.'s statements pursuant to our standard voluntariness jurisprudence.
119 To determine voluntariness, we first examine whether, under the totality of the cireumstances, a police officer's conduct was "'eoercive so as to overbear the defendant's will'" McIntyre, ¶ 16 (quoting People v. Zadran, 2013 CO 69, ¶ 10, 314 P.3d 830). In the event that the police officer's behavior was inappropriately coercive, we then consider whether it "'played a significant role in inducing the statement{s}"" Id. (alteration in original) (quoting Zadran, 10). When evaluating coercion, we look to the following non-exhaustive factors:
1. whether the defendant was in custody;
2. whether the defendant was free to leave;
whether the defendant was aware of the situation;
whether the police read Mirando rights to the defendant;
whether the defendant understood and waived Miranda rights;
whether the defendant had an opportunity to confer with counsel or anyone else prior to or during the interrogation;
whether the statement was made during the interrogation or volunteered later;
*2928. whether the police threatened [the] defendant or promised anything directly or impliedly;
9. the method [or style] of the interrogation;
10. the defendant's mental and physical condition just prior to the interrogation;
11. the length of the interrogation;
12. the location of the interrogation; and
13. the physical conditions of the location where the interrogation occurred.
Id. at 117 (alterations in original) (quoting Zadranm, 1 11).
20 Applying these factors to this case in light of the totality of the circumstances, we conclude that Officer Martinez's behavior was not coercive.10 As we have already demonstrated, regardless of whether N.A.S. was free to leave, he was not in custody. Officer Martinez read NAS. Miranda warnings, and N.A.S. was aware of the situation, as the assistant principal and the officer both explained the seriousness of the allegations. The interview took place on school grounds in the assistant principal's office, and N.A.S" s father and uncle were present in the office with him; although NAS. did not confer with either of his family members during the interview, there is no suggestion that Officer Martinez prevented him from doing so. Officer Martinez neither threatened N.A.S. nor promised him anything, and he spoke in a conversational tone without raising his voice. The entire interview was over within 5-10 minutes.
21 Furthermore, even assuming, without deciding, that N.A.S. did not validly waive his Miranda rights, his lack of waiver does not equate to a finding of coercion, especially given that Miranda warnings were not required. Nor does N.A.S.'s age of 13 compel us to conclude that he spoke involuntarily. It is true that children may be more pliable than adults and may, in some instances, feel bound to comply with figures of authority. See J.D.B., 131 S.Ct. at 2403 ("We have observed that children ... 'are more vulnerable or susceptible to ... outside pressures' than adults...." (second omission in original) (quoting Roper v. Simmons, 543 U.S. 551, 569, 125 S.Ct. 1183, 161 L.Ed.2d 1 (2005))). But police officers can counter that inherent susceptibility not only by providing Mirando warnings but also by speaking calmly, as Officer Martinez did here. To wit, even N.A.S.'s uncle-a former corrections officer who was present while Officer Martinez questioned N.A.S.-testified of the interview that "I didn't feel I had to stop something." Finally, it bears repeating that N.A.S. did not admit to the allegations; on the contrary, he denied knowledge of the incidents. We must consider the seemingly exculpatory nature of this statement when evaluating whether the officer's conduct was coercive.
122 In short, under the totality of the cireumstances, Officer Martinez did not overbear N.A.S.'s will. He simply asked N.A.S. what he knew about the alleged incidents, and N.A.S. responded that he did not remember any such incidents. We cannot deem that response to be the product of police coercion. Rather, we conclude that N.AS. spoke voluntarily.
IV. Conclusion
123 For the foregoing reasons, we hold that N.A.S. was not in custody when he spoke to Officer Martinez and that he spoke voluntarily. Accordingly, we reverse the trial court's suppression order and remand for proceedings consistent with this opinion.
JUSTICE HOOD concurs in the judgment, and JUSTICE HOBBS joins in the concurrence in the judgment.
JUSTICE MARQUEZ dissents.

. A school resource officer is a police officer who is assigned to a specific school.


. Officer Martinez testified that he was standing in the middle of the room, whereas N.A.S. testified that he was blocking the door. The trial court did not find Officer Martinez's exact position in the room to be significant.


. One of N.A.S.'s teachers testified that N.A.S. struggles with reading comprehension and math, and as a result, he attends 20% of his classes in an "individualized education plan'" and takes *288some tests orally. Because this case involves N.A.S.'s understanding of spoken warnings, the trial court properly declined to consider this testimony.


. The Peace Officer Standards and Training ("POST") Board must certify any applicant before he is eligible to serve as a peace officer. POST Certification, John W. Suthers, Att'y Gen., Colo. Dep't of Law, http://www.coloradoattorney general. gov/departments/criminal_justice/post.. board/certification_process (last visited June 24, 2014).


. Section 19-1-109(2)(a), C.R.S. (2013), affords the prosecution "the same right to appeal questions of law in delinquency cases as exists in criminal cases." Section 16-12-102(2), C.R.S. (2013), permits the prosecution to file an interlocutory appeal after the trial court grants a motion to suppress evidence, provided the prosecution "certifies to the judge who granted such motion and to the supreme court that the appeal is not taken for the purposes of delay and the evidence is a substantial part of the proof of the charge pending against the defendant." The People here filed such a certificate, and in their Reply Brief, they indicated that they opposed suppression of N.A.S.'s statements because they may seek to introduce the statements in their case-in-chief to rebut his defense of self-defense, which he endorsed as an affirmative defense.


. Because N.A.S. was not in custody, Miranda warnings were not required. Therefore, we need *289not address whether N.A.S. waived his Miranda rights knowingly, voluntarily, and intelligently.


. Civilians can only place a suspect in custody when they act as "agents of the state." See People v. Robledo, 832 P.2d 249, 250 (Colo.1992). Here, there is no evidence that the school officials acted at the behest of the police. Additionally, we note that other jurisdictions have held that school officials' conduct has no bearing on the custody determination. See, e.g., In re Navajo Cnty. Juvenile Action No. JV91000058, 901 P.2d 1247, 1249 (Ariz.Ct.App.1995) (noting that the "triggering event for Miranda warnings is custodial interrogation by state law enforcement agents" and that a school principal "did not act as an instrument or agent of the police" (emphasis added)); In re Corey L., 203 Cal.App.3d 1020, 250 Cal.Rptr. 359, 361 (1988) ("Questioning of a student by a principal ... cannot be equated with custodial interrogation by law enforcement officers.").


. Section 19-2-511(1), CR.S. (2013), renders inadmissible statements of a juvenile made "as a result of ... custodial interrogation ... unless a parent, guardian, or legal or physical custodian of the juvenile was present at such interrogation." - By its terms, the statute does not contemplate extended family members or education personnel.


. It bears mention that Officer Martinez would not have questioned N.A.S. with the door open, especially given the sensitive nature of the allegations.


. Although we are not bound by a trial court's legal conclusions, we note that the trial judge here stated unequivocally that "I don't think there was any coercion."